 

Exhibit 10.1

 

OPTION EXTENSION AMENDMENT

 

Scotsman Holdings, Inc.

1994 Employee Stock Option Plan

 


1.             OPTION TERM EXTENDED.  EACH ELIGIBLE OPTION IS HEREBY AMENDED TO
EXTEND THE SCHEDULED EXPIRATION DATE OF ITS ORIGINAL TERM FROM MARCH 30, 2005 TO
MARCH 1, 2007.

 


2.             SINGLE EXERCISE DATE.  IF AN ELIGIBLE OPTION REMAINS OUTSTANDING
AFTER MARCH 30, 2005, IT CAN THEREAFTER BE EXERCISED ONLY ON A SINGLE DAY WHICH
SHALL BE THE EARLIEST OF THE FOLLOWING:

 


(I)                                     MARCH 1, 2007;

 


(II)                                  IN THE CASE OF THE OPTIONEE’S DEATH, THE
LAST DAY ON WHICH THE OPTION WOULD OTHERWISE HAVE BEEN EXERCISABLE BUT FOR THIS
PARAGRAPH 2, UNDER THE PROVISIONS OF THE PLAN AS PREVIOUSLY IN EFFECT;

 


(III)                               IF THE OPTIONEE’S EMPLOYMENT TERMINATES FOR
A DISABILITY THAT QUALIFIES AS SUCH UNDER BOTH CODE SECTION 409A AND THE
APPLICABLE PROVISIONS OF THE PLAN AS PREVIOUSLY IN EFFECT, THE LAST DAY ON WHICH
THE OPTION WOULD OTHERWISE HAVE BEEN EXERCISABLE BUT FOR THIS PARAGRAPH 2, UNDER
THE PROVISIONS OF THE PLAN AS PREVIOUSLY IN EFFECT;

 


(IV)                              IF OPTIONEE’S EMPLOYMENT TERMINATES OTHER THAN
FOR CAUSE, EXCEPT FOR AN OPTIONEE WHO IS EITHER A CORPORATE OFFICER OR A ONE
PERCENT OWNER SUBJECT TO THE “SPECIFIED EMPLOYEE” RULE OF CODE SECTION 409A, THE
LAST DAY ON WHICH THE OPTION WOULD OTHERWISE HAVE BEEN EXERCISABLE BUT FOR THE
PROVISIONS OF THIS PARAGRAPH 2, UNDER THE PROVISIONS OF THE PLAN AS PREVIOUSLY
IN EFFECT;

 


(V)                                 IF THE OPTIONEE’S EMPLOYMENT TERMINATES
OTHER THAN FOR CAUSE, IN THE CASE OF AN INDIVIDUAL SUBJECT TO THE “SPECIFIED
EMPLOYEE” RULE OF CODE SECTION 409A, SIX MONTHS AFTER SUCH TERMINATION OF
EMPLOYMENT;

 


(VI)                              IN THE CASE OF A CHANGE OF CONTROL AS DEFINED
IN THE PLAN WHICH ALSO QUALIFIES AS A CHANGE OF CONTROL UNDER CODE SECTION 409A,
THE LAST DAY ON WHICH THE OPTION WOULD HAVE BEEN EXERCISABLE BUT FOR THE
PROVISIONS OF THIS PARAGRAPH 2, UNDER THE PROVISIONS OF THE PLAN AS PREVIOUSLY
IN EFFECT (BUT THERE SHALL BE NO ACTUAL OR DEEMED EXERCISE ON A CHANGE OF
CONTROL THAT DOES NOT QUALIFY AS SUCH UNDER THE PLAN AND SECTION 409A OF THE
CODE); OR

 


(VII)                           THE LATER OF (X) 180 DAYS AFTER THE EFFECTIVE
DATE OF A REGISTRATION STATEMENT ON FORM S-1 RELATING TO THE INITIAL PUBLIC
OFFERING OF COMMON EQUITY OF THE COMPANY (OR ANY SUCCESSOR) (THE “IPO”) OR (Y)
THE EXPIRATION DATE OF ANY UNDERWRITERS’ LOCK-UP SIGNED BY THE UNDERSIGNED
RELATED TO THE IPO, IF AND TO THE EXTENT PERMITTED BY CODE SECTION 409A.

 


3.             ELIGIBLE OPTIONS.  THE “ELIGIBLE OPTIONS” AFFECTED BY THIS
AMENDMENT ARE OPTIONS ISSUED UNDER THE SCOTSMAN HOLDINGS, INC. 1994 EMPLOYEE
STOCK OPTION PLAN (THE “PLAN”) WHICH MEET ALL OF THESE CONDITIONS:

 


(I)                                     THE OPTION WAS ISSUED ON MARCH 31, 1995;

 


(II)                                  THE ORIGINAL TERM OF THE OPTION WAS
SCHEDULED TO EXPIRE ON MARCH 30, 2005; AND

 


(III)                               THE OPTION WAS OUTSTANDING BUT NOT YET
EXERCISED AT THE START OF BUSINESS ON MARCH 30, 2005.

 


4.             PLAN AND OPTION AGREEMENT CONTINUE.  EXCEPT AS AMENDED HEREBY,
THE OPTION SHALL CONTINUE TO BE SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF
THE RELEVANT STOCK OPTION AGREEMENT, THE PLAN AND ANY OTHER APPLICABLE AGREEMENT
INCLUDING ANY RELEVANT STOCKHOLDERS AGREEMENT.

 


5.             CONDITIONS SUBSEQUENT.  THIS AMENDMENT SHALL BE IMMEDIATELY
EFFECTIVE AS TO EACH OPTIONEE, SUBJECT ONLY TO THE FOLLOWING CONDITIONS
SUBSEQUENT:

 


(I)                                     SHAREHOLDER APPROVAL OF THE AMENDMENT BY
MARCH 30, 2005; AND

 


(II)                                  IF REQUESTED BY THE COMPANY, THE
OPTIONEE’S DELIVERY TO THE COMPANY OF AN EXECUTED COPY OF THIS AGREEMENT AND AN
INVESTMENT REPRESENTATION WHICH IS IN FORM AND SUBSTANCE SATISFACTORY TO THIS
COMMITTEE, BY MARCH 30, 2005 OR SUCH OTHER DATE AS THE COMMITTEE MAY REQUIRE.

 

 

--------------------------------------------------------------------------------


 


6.             RESERVED RIGHTS.  THE OPTION AS AMENDED HEREBY IS INTENDED TO
COMPLY WITH ALL APPLICABLE DEFERRAL AND DISTRIBUTION REQUIREMENTS OF SECTION
409A OF THE CODE RELATING TO DEFERRED COMPENSATION.  THE COMMITTEE MAY, IN ITS
SOLE DISCRETION, MODIFY OR TERMINATE THE OPTION AGREEMENT (AFTER APPROPRIATE
NOTICE, SO AS TO ALLOW EXERCISE PRIOR TO OPTION TERMINATION) AS NEEDED TO
SATISFY SECTION 409A OF THE CODE OR OTHER APPLICABLE LAW OR TO ACCOMPLISH THE
INTENDED PURPOSES OF THE PLAN AND THIS AMENDMENT.

 


7.             OPTIONEE REPRESENTATION AND EXECUTION.  THE BENEFIT OF THIS
AMENDMENT SHALL NOT BE AVAILABLE TO AN OPTIONEE WHO FAILS TO EXECUTE THE
INVESTMENT REPRESENTATION REFERRED TO IN PARAGRAPH 5 ABOVE.  THE OPTIONEE SHALL
ENJOY ALL BENEFITS OF THE OPTION AS PREVIOUSLY IN EFFECT THROUGH AND UNTIL THE
CLOSE OF BUSINESS ON MARCH 30, 2005.  BY SIGNING BELOW, THE OPTIONEE
ACKNOWLEDGES THAT HE WAS NOT OBLIGED TO ACCEPT THE BENEFITS OF THIS AMENDMENT
AND WAS FREE TO EXERCISE THE OPTION AS PREVIOUSLY IN EFFECT THROUGH THE CLOSE OF
BUSINESS ON MARCH 30, 2005.

 

Name of
Optionee:                                                                                 

 

 

Signature of
Optionee:                                                                            

 

Scotsman Holdings, Inc.

By:                                                                                             

 

Date:                                                                                                         

 

 

--------------------------------------------------------------------------------